EXHIBIT 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (herein called this “Amendment”)
dated as of June 16, 2010, among ENERGY PARTNERS, LTD., a Delaware corporation
(“Borrower”), GENERAL ELECTRIC CAPITAL CORPORATION, as administrative agent (in
such capacity, “Administrative Agent”), and the financial institutions or other
entities from time to time party to the Credit Agreement referred to below
(collectively, “Lenders”).
WITNESSETH:
     WHEREAS, Borrower, Administrative Agent and Lenders entered into that
certain Credit Agreement dated as of September 21, 2009 (as from time to time
supplemented, amended, or restated, the “Original Agreement”) for the purpose
and consideration therein expressed, whereby Lenders became obligated to make
loans to Borrower as therein provided; and
     WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the
Original Agreement as set forth herein;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein and in the Original Agreement, in consideration
of the loans which have been heretofore and may hereafter be made by Lenders to
Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto do hereby agree
as follows:
ARTICLE I — DEFINITIONS AND REFERENCES
     Section 1.1. Terms Defined in the Original Agreement. Unless the context
otherwise requires or unless otherwise expressly defined herein, the terms
defined in the Original Agreement shall have the same meanings whenever used in
this Amendment.
     Section 1.2. Other Defined Terms. Unless the context otherwise requires,
the following terms when used in this Amendment shall have the meanings assigned
to them in this Section 1.2.
     “Amendment” means this First Amendment to Credit Agreement.
     “Amendment Documents” means this Amendment, the Consent and Agreement of
the Guarantors relating to this Amendment, and all other documents or
instruments delivered in connection herewith or therewith.
     “Credit Agreement” means the Original Agreement as amended hereby.

1



--------------------------------------------------------------------------------



 



ARTICLE II — AMENDMENTS AND CONSENTS
     Section 2.1. Definitions.
     (a) The table set forth in the definition of “Base Rate Margin” set forth
in Section 1.1 of the Original Agreement is hereby amended in its entirety to
read as follows:

      Applicable Utilization Level   Base Rate Margin Level I   4.25% Level II  
4.00% Level III   3.75%

     (b) The table set forth in the definition of “Commitment Fee Rate” set
forth in Section 1.1 of the Original Agreement is hereby amended in its entirety
to read as follows:

      Applicable Utilization Level   Commitment Fee Rate Level I   1.00% Level
II   1.00% Level III   1.00%

     (c) The table set forth in the definition of “Eurodollar Margin” set forth
in Section 1.1 of the Original Agreement is hereby amended in its entirety to
read as follows:

      Applicable Utilization Level   Eurodollar Margin Level I   5.25% Level II
  5.00% Level III   4.75%

2



--------------------------------------------------------------------------------



 



     (d) The reference to “applicable Interest Period” in the first sentence of
the definition of “Eurodollar Base Rate” set forth in Section 1.1 of the
Original Agreement is hereby amended to refer instead to “applicable Interest
Period (provided, with respect to determining such offered rate for any one
month Interest Period, such applicable Interest Period shall be a three-month
period)”.
     (e) The reference to “three or six months” in the definition of “Interest
Period” set forth in Section 1.1 of the Original Agreement is hereby amended to
refer instead to “one, three or six months”.
     (f) The definitions of “Revolver Termination Date”, “Term Commitment” and
“Term Maturity Date” set forth in Section 1.1 of the Original Agreement are
hereby amended in their entirety to read as follows:
     “Revolver Termination Date” means the date that is three years from the
First Amendment Effective Date.
     “Term Commitment” means each Lender’s obligation to make a Term Loan on the
First Amendment Effective Date to the Borrower pursuant to Section 2.1(b) in an
aggregate principal amount not to exceed the amount set forth opposite such
Lender’s name on the Lenders Schedule.
     “Term Maturity Date” means the date that is six months from the First
Amendment Effective Date.
     (g) The following definitions are hereby added to Section 1.1 of the
Original Agreement in alphabetical order to read as follows:
     “First Amendment” means that certain First Amendment to Credit Agreement
dated as of June 16, 2010 among Borrower, Administrative Agent and the Lenders
party thereto.
     “First Amendment Effective Date” has the meaning given it in the First
Amendment.
     “Original Term Lenders” means the lenders who made the Original Term Loans.
     “Original Term Loans” means the term loans made by the Original Term
Lenders to Borrower on the Closing Date in the original aggregate principal
amount of $25,000,000.
     Section 2.2. Term Loan Commitment to Lend; Term Notes. Clause (b) of
Section 2.1 of the Original Agreement is hereby amended in its entirety to read
as follows:
     (b) Subject to the terms and conditions hereof, on the First Amendment
Effective Date, each Lender agrees to make a loan to Borrower (herein called
such Lender’s “Term Loans”) in an aggregate amount not to exceed such Lender’s
Term

3



--------------------------------------------------------------------------------



 



Commitment. Amounts borrowed under this Section 2.1(b) and repaid or prepaid may
not be reborrowed. Term Loans may be Base Rate Loans or Eurodollar Loans, as
further provided herein. The obligation of Borrower to repay to each Lender the
aggregate amount of all Term Loans made by such Lender, together with interest
accruing in connection therewith, shall be evidenced by a single promissory note
(herein called such Lender’s “Term Note”) made by Borrower payable to the order
of such Lender in the form of Exhibit A-2 with appropriate insertions.
     Section 2.3. Use of Proceeds. The first sentence of Section 2.4 of the
Original Agreement is hereby deleted in its entirety and replaced with the
following two sentences:
Borrower shall use the proceeds of the Term Loans on the First Amendment
Effective Date to (i) refinance the outstanding balance of the Original Term
Loans as of such date and (ii) partially prepay the Permitted Subordinated
Indebtedness. Borrower shall use the proceeds of the Revolver Loans to
(i) partially prepay the Permitted Subordinated Indebtedness on the First
Amendment Effective Date, (ii) pay fees and expenses incurred pursuant to this
Agreement, the First Amendment and the prepayment of the Permitted Subordinated
Indebtedness and the transactions related to and occurring in connection with
any of the foregoing, and (iii) provide working capital for its operations and
for other general business purposes.
     Section 2.4. Mandatory Prepayments. Clause (e) of Section 2.7 of the
Original Agreement is hereby amended in its entirety to read as follows:
     (e) Beginning on the date that is one calendar month after the First
Amendment Effective Date and on the same date of each month thereafter until,
but excluding, the Term Maturity Date, Borrower shall repay the Term Loans in a
principal amount of $4,166,666.66 (the “Monthly Term Repayment”), and on the
Term Maturity Date, Borrower shall repay the remaining outstanding principal
amount of the Term Loans.
     Section 2.5. Event of Default. Clause (l)(iii) of Section 8.1 of the
Original Agreement is hereby amended in its entirety to read as follows:
     (iii) any Restricted Person shall state in writing that any of the events
described in clause (i) or (ii) above shall have occurred;
     Section 2.6. Lenders Schedule. Schedule 4 to the Original Agreement is
hereby amended in its entirety to read as set forth on Schedule 4 attached
hereto.
     Section 2.7. Refinancing of Original Term Loans; Waiver of Prepayment Fee.
In connection with the refinancing of the Original Term Loans on the First
Amendment Effective Date, each Original Term Lender hereby waives any prepayment
fee due pursuant to Section 2.5(f) of the Credit Agreement with respect thereto;
provided, if in connection with such refinancing Borrower prepays any Eurodollar
Loan on any day other than the last day of the Interest Period applicable
thereto, Borrower shall, as provided in Section 2.6 of the Credit Agreement, pay
to Original Term Lenders any amounts due under Section 3.2.

4



--------------------------------------------------------------------------------



 



     Section 2.8. Consent to Prepayment of Permitted Subordinated Indebtedness.
Borrower desires to prepay in full at par on the First Amendment Effective Date
all outstanding principal of the Permitted Subordinated Indebtedness, in the
amount of approximately $64,507,117, and accrued and unpaid “payment-in-kind”
interest thereon in the amount of approximately $6,300,000. In order to avoid
any violation of Section 7.6 of the Credit Agreement and Section 2.6 of the
Subordination Agreement that would constitute an Event of Default under the
Credit Agreement, Borrower has requested that Lenders consent to such
prepayment. Lenders hereby consent to the proposed prepayment on the First
Amendment Effective Date of such outstanding Permitted Subordinated
Indebtedness, and agree that such prepayment shall not result in violations of
Section 7.6 of the Credit Agreement and Section 2.6 of the Subordination
Agreement, provided, contemporaneous with such prepayment Administrative Agent
shall have received evidence on the First Amendment Effective Date that (i) the
Permitted Subordinated Credit Agreement is being terminated; (ii) all other
documents with respect to the Permitted Subordinated Indebtedness, and all
guarantees with respect thereto, are being terminated (except as to any
provisions which may survive to the extent provided therein) and are of no
further force and effect; and (iii) any and all security interests and Liens on
any and all assets owned by the Restricted Persons securing the Permitted
Subordinated Indebtedness are terminated and released.
     Section 2.9. Borrowing Base. During the period from the date hereof to the
first Determination Date hereafter, the Borrowing Base shall be maintained at
$70,000,000. It is understood and agreed that the Borrowing Base reaffirmation
provided for herein shall constitute the Scheduled Determination of the
Borrowing Base scheduled to occur on or about May 1, 2010 for the purposes of
Section 2.9(a) of the Credit Agreement.
ARTICLE III — CONDITIONS OF EFFECTIVENESS
     Section 3.1. Conditions to Effectiveness of Amendment. Except for
Sections 2.8 and 2.9 hereof, which are effective upon the execution hereof by
all parties hereto, this Amendment shall become effective (such date being the
“First Amendment Effective Date”) when and only when Administrative Agent shall
have given notice to Borrower that the following conditions have been satisfied
or waived:
     (a) Amendment Documents. Administrative Agent shall have received
counterparts of this Amendment and the other Amendment Documents, each of which
shall be originals or telecopies (followed promptly by originals) each properly
executed by each Lender and by a Responsible Officer of the signing Restricted
Person, each dated the date hereof and each in form and substance satisfactory
to Administrative Agent.
     (b) Resolutions, Good Standing Certificates. Administrative Agent shall
have received (i) resolutions of the Board of Directors or similar governing
body of Borrower and each Guarantor approving and authorizing the execution,
delivery and performance of this Amendment and the other Amendment Documents to
which it is a party, certified as of the First Amendment Effective Date hereof
by an Responsible Officer as being in full force and effect without modification
or amendment; (ii) an existence and good standing certificate from the
applicable Governmental Authority of Borrower’s and each

5



--------------------------------------------------------------------------------



 



Guarantor’s jurisdiction of incorporation, organization or formation, each dated
a recent date prior to the First Amendment Effective Date and (iii) such other
documents as Administrative Agent may reasonably request.
     (c) Closing Certificate. Administrative Agent shall have received a
“Closing Certificate” of an Responsible Officer of Borrower, dated as of the
First Amendment Effective Date, in which such officer certifies to the
satisfaction or waiver of each of the conditions set out in this Section 3.1 and
Section 4.2 of the Credit Agreement, provided that, to the extent such
conditions precedent expressly require conditions be satisfied to the
“satisfaction” of any Lender or the Administrative Agent (or similar subjective
standards), such Responsible Officer shall not be required to certify that such
subjective standards have been met.
     (d) Opinions of Counsel to Restricted Persons. Administrative Agent shall
have received originally executed copies of the favorable written opinions of
counsel to Restricted Persons opining as to such matters as Administrative Agent
may reasonably request, dated as of the First Amendment Effective Date and in
form and substance reasonably satisfactory to Administrative Agent (and each
Restricted Person hereby instructs such counsel to deliver such opinions to
Administrative Agent and Lenders).
     (e) Fees and Expenses. On the First Amendment Effective Date, Borrower
shall have paid to Administrative Agent, for the account of each Lender, an
amendment fee equal to 1.00% of the sum of (i) each such Lender’s Revolver
Commitment plus (ii) each such Lender’s Term Commitment, and Administrative
Agent shall have received the reasonable fees, charges and disbursements of
counsel for Administrative Agent in connection with the preparation,
negotiation, execution, delivery and administration of this Amendment and the
other Amendment Documents (which may include estimated fees and expenses with
respect to the recording of Subordinated Permitted Indebtedness Lien termination
and release documentation).
     (f) Refinancing of Original Term Loans. On the First Amendment Effective
Date, the outstanding principal balance of the Original Term Loans shall be
refinanced with a portion of the proceeds of the Term Loans.
     (g) Prepayment of Subordinated Permitted Indebtedness. On the First
Amendment Effective Date, contemporaneously with the effectiveness hereof, the
Permitted Subordinated Permitted Indebtedness shall have been paid in full as
contemplated by, and subject to the terms of, Section 2.7 hereof.
ARTICLE IV— REPRESENTATIONS AND WARRANTIES
     Section 4.1. Representations and Warranties. In order to induce
Administrative Agent to enter into this Amendment, Borrower represents and
warrants to Administrative Agent that (a) the representations and warranties
contained in Article V of the Original Agreement or any other Loan Document are
true and correct on the date hereof, except to the extent that such
representation or warranty was expressly made as of a specific date or updated,
modified or supplemented as of a subsequent date with the consent of Required
Lenders and Administrative

6



--------------------------------------------------------------------------------



 



Agent, in which cases such representations and warranties are true and correct
in all respects on and of such earlier date, and (b) no event or circumstance
has occurred or is continuing since June 30, 2009 that has had, or could be
reasonably expected to cause, either individually or in the aggregate, a
Material Adverse Change.
ARTICLE V— MISCELLANEOUS
     Section 5.1. Ratification of Agreements. The Original Agreement as hereby
amended is hereby ratified and confirmed in all respects and Borrower hereby
confirms and reaffirms the Administrative Agent’s lien on and security interest
in all Collateral pursuant to the Security Documents. The other Loan Documents,
as they may be amended or affected by the Amendment Documents, are hereby
ratified and confirmed in all respects. Any reference to the Credit Agreement in
any Loan Document shall be deemed to be a reference to the Original Agreement as
hereby amended. The execution, delivery and effectiveness of this Amendment and
the other Amendment Documents shall not, except as expressly provided herein or
therein, operate as a waiver of any right, power or remedy of Administrative
Agent or Lenders under the Credit Agreement, or any other Loan Document nor
constitute a waiver of any provision of the Credit Agreement, or any other Loan
Document.
     Section 5.2. Survival of Agreements. All representations, warranties,
covenants and agreements of any Restricted Person herein shall survive the
execution and delivery of this Amendment and the performance hereof, and shall
further survive until all of the Secured Obligations are paid in full. All
statements and agreements contained in any certificate or instrument delivered
by any Restricted Person hereunder or under the Credit Agreement to
Administrative Agent or any Lender shall be deemed to constitute representations
and warranties by, and/or agreements and covenants of such Restricted Person
under this Amendment and under the Credit Agreement.
     Section 5.3. Loan Documents. This Amendment and the other Amendment
Documents are each a Loan Document, and all provisions in the Credit Agreement
pertaining to Loan Documents apply hereto and thereto.
     Section 5.4. Governing Law. This Amendment shall be governed by and
construed in accordance with the Laws applicable to the Credit Agreement.
     Section 5.5. Counterparts; Fax. This Amendment may be separately executed
in counterparts and by the different parties hereto in separate counterparts,
each of which when so executed shall be deemed to constitute one and the same
Amendment. This Amendment and the other Amendment Documents may be validly
executed by facsimile or other electronic transmission.
     THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first written above.

            ENERGY PARTNERS, LTD.,
Borrower
      By:   /s/ Tiffany J. Thom         Name:   Tiffany J. Thom        Title:  
Senior Vice President, Chief Financial Officer, and Treasurer        GENERAL
ELECTRIC CAPITAL CORPORATION, as
Administrative Agent, LC Issuer and sole Lender
      By:   /s/ Carl Peterson         Name:   Carl Peterson        Authorized
Signatory   





--------------------------------------------------------------------------------



 



         

CONSENT AND AGREEMENT
     The undersigned each hereby consents to the provisions of this Amendment
and the transactions contemplated herein and hereby and (i) acknowledges and
agrees that any and all Secured Obligations are Guaranteed Obligations under
that certain Guaranty dated September 21, 2009 (the “Guaranty”) by the
undersigned in favor of Administrative Agent for the benefit of Lenders, and
secured by security interests in all Collateral pursuant to the Security
Documents, (ii) agrees that there are no offsets, claims or defenses of the
undersigned with respect to the Guaranty, the Security Documents nor with
respect to any Secured Obligations, (iii) ratifies and confirms the Guaranty and
the Security Documents in all respects, (iv) guarantees all Secured Obligations
pursuant to the terms of the Guaranty and confirms and reaffirms the
Administrative Agent’s lien on and security interest in all Collateral pursuant
to the Security Documents, and (v) agrees that the Guaranty and the Security
Documents are and shall continue in full force and effect for the benefit of the
Secured Parties, and are not released, diminished or impaired in any way by the
transactions contemplated in connection with this Amendment.

            ENERGY PARTNERS, LTD.
EPL OF LOUISIANA, L.L.C.
EPL PIPELINE, L.L.C.
EPL PIONEER HOUSTON, INC.
      By:   /s/ Tiffany J. Thom         Name:   Tiffany J. Thom        Title:  
Senior Vice President, Chief Financial Officer, and Treasurer        DELAWARE
EPL OF TEXAS, LLC
      By:   /s/ Paul B. Jones         Name:   Paul B. Jones        Title:  
President   





--------------------------------------------------------------------------------



 



         

SCHEDULE 4
LENDERS SCHEDULE

                                      Applicable Revolver   Revolver  
Applicable Term         Percentage   Amount   Percentage   Term Amount
 
                               
General Electric Capital Corporation
    100 %   $ 125,000,000.00       100 %   $ 25,000,000.00  
 
                               
TOTAL:
          $ 125,000,000.00             $ 25,000,000.00  

